Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tama Drenski, Reg. No. 50323 on 27 September 2021.

The application has been amended as follows: 

In claim 6:
In line 3:
“a lot of splits” has been deleted and replaced with:
“a plurality of splits”.
In claim 22:
In line 3:
“a lot of splits” has been deleted and replaced with:
“a plurality of splits”.
In claim 30:
In line 3:

“a plurality of splits”.

Allowable Subject Matter
Claims 1-4, 6, 10-12, 18-22, 26-30, and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6, 10-12, 18-22, 26-30, and 32-34 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The closest prior art is JP-05-013790-U, cited by applicant, which teaches a projectable and retractable writing tool with an annular member (1) with cutouts (2), but the annular member is not loosely fitted onto an outer periphery of the tip holder or supported by an elastic member.
Also of note is US 3525573, which teaches an annular member (9) that has a cutout (at 12), but this annular member opens when the writing tip is projected instead of reducing in diameter as claimed.
The prior art of record does not teach “an elastic member connecting the tip holder and the annular member such that the tip holder and the annular member are movable relatively to each other, wherein a contact surface is formed on at least a part of an outer periphery of the annular member, the contact surface being configured to come into contact with a part of an inside surface of the shaft cylinder in conjunction with a movement of the tip holder toward a front end side thereof, a cutout is formed at a part of the annular member such that an inner diameter of the annular member is reduced when a load is received by the contact surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record does not teach “an annular collar connected to the annular member via an elastic member, the annular collar being capable of coming into contact with the tip holder in 
The prior art of record does not teach “an elastic member connecting the tip holder and the annular member such that the tip holder and the annular member are movable relatively to each other, wherein a contact surface is formed on at least a part of an outer periphery of the annular member, the contact surface being configured to come into contact with a part of an inside surface of the shaft cylinder in conjunction with a movement of the tip holder connected to the annular member toward a front end side thereof, a cutout is formed at a part of the annular member such that an inner diameter of the annular member is reduced when a load is received by the contact surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18. 
The prior art of record does not teach “a second elastic member configured to support the annular collar on an inside surface of the shaft cylinder, wherein a contact surface is formed on at least a part of an outer periphery of the annular member, the contact surface being configured to come into contact with a part of an inside surface of the shaft cylinder when the annular member is moved toward the front end side via the annular collar and the elastic member in conjunction with the movement of the one tip holder toward the front end side, a cutout is formed at a part of the annular member such that an inner diameter of the annular member is reduced when a load is received by the contact 
The prior art of record does not teach “a second elastic member configured to support the annular collar on an inside surface of the shaft cylinder, wherein a contact surface is formed on at least a part of an outer periphery of the annular member, the contact surface being configured to come into contact with a part of an inside surface of the shaft cylinder when the annular member is moved toward the front end side via the annular collar and the elastic member in conjunction with the movement of the one tip holder toward the front end side, a cutout is formed at a part of the annular member such that an inner diameter of the annular member is reduced when a load is received by the contact surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 32. 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754